DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to an invention non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art of record includes:
Jung et al. (U.S. 10,285,620 B2) (hereinafter – Jung)
Bruinsma et al. (U.S. 11,026,628 B1) (hereinafter – Bruinsma).
Jung teaches an invention having a plurality of electrode pairs configured to contact a subject’s skin and a control section to control first connection/disconnection of a set of electrodes to a power supply section as well as second connection/disconnection of another set of electrodes to an ADC section.  In Figure 16, Jung inputs three signals 126d-126f to a current supply an ADC section, which can be considered “a plurality of first analog signals for changes in impedance or conductance between the electrodes of the individual electrode pairs;” in fig. 17, Jung inputs three signals 126c, 126e, 126f to a current supply and ADC section, which can be considered “a second analog signal for a change in impedance or conductance between the electrodes of a plurality of the electrode pairs.” Furthermore, Equations 10-12 of Jung account for the impedances of a plurality of electrodes.  However, Jung does not teach Applicant’s specific amended language, which teaches:
a control section mode controller 130) configured to:
control a first connection and a first disconnection, between a first electrode of each electrode pair of the plurality of electrode pairs and a power supply section;
control a second connection and a second disconnection, between a second electrode of each of the electrode pair of the plurality of electrode pairs and a path leading to an Analog-to-Digital (AD) conversion section,
input a plurality of first analog signals to the AD conversion section, wherein each first analog signal of the plurality of first analog signals corresponds to a change in one of impedance or conductance between the first electrode and the second electrode of the respective electrode pair of the plurality of electrode pairs;
input a second analog signal to the AD conversion section, wherein the second analog signal corresponds to a change in one of impedance or conductance between a plurality of electrodes of the plurality of electrode pairs;
the AD conversion section configured to:
convert the plurality of first analog signals to a plurality of first digital signals; and
convert the second analog signal to a second digital signal; and
a processing section configured to derive a noise-reduced signal from the second digital signal, based on the plurality of first digital signals and the second digital signal, wherein
a noise in the derived noise-reduced signal is less than the noise in the second digital signal.
Bruinsma does not remedy the above deficiencies of Jung.  In general, there exist references in the art which teach comparison/connection/disconnection/activation of each electrode of a plurality of sensors, such as electrodes, but none of the prior art of record teach the specific signal analysis to such a granular degree as taught by the Applicant.  Thus, the invention is directed to noise reduction through the novel analysis of conductance/impedance signals extracted from the separate connection/disconnection of each electrode of a plurality of electrode pairs in comparison to a conductance/impedance signal resulting from the connection/disconnection of a plurality of electrodes of the plurality of electrode pairs, irrespective of individual connection of first and second electrodes of an electrode pair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791